United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2864
                                   ___________

Fariba Parniani, an individual            *
and a citizen of the State of             *
Minnesota,                                *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Cardinal Health, Inc.; XL Capital         *
Ltd.; Sedgwick Claims Management          *
Services, Inc.; The Hartford;             *
Cumberland Pharmaceuticals, Inc.;         *
April Ulrickson, as an individual and     *   Appeal from the United States
in her official capacity as Examiner      *   District Court for the
for co-defendant Sedgwick; Lynn           *   District of Minnesota.
Johnson, as an individual and in her      *
official capacity as Supervisor for       *   [UNPUBLISHED]
co-defendant Sedgwick; David A.           *
North, as an individual and in his        *
official capacity as CEO for              *
co-defendant Sedgwick; Kerry Clark, *
as an individual and in his official      *
capacity as President and Chief           *
Executive Officer for co-defendant        *
Cardinal Health; Carole Watkins,          *
as an individual and in her official      *
capacity as Executive Vice President, *
HR for co-defendant Cardinal Health; *
Jeff Russell, as an individual and in his *
official capacity as Director of HR for *
co-defendant Cardinal Health; Jean        *
Niece, as an individual and in her        *
official capacity as Director, Client       *
Services for co-defendant Cardinal          *
Health; Beth Catlett, as an individual      *
and in her official capacity as             *
Supervisor, Sales Administration for        *
co-defendant Cardinal Health; Yvonne        *
L. Long, as an individual and in her        *
official capacity as Sales                  *
Administration Specialist for               *
co-defendant Cardinal Health; Al            *
Kazimi, as an individual and in his         *
official capacity as Chief Executive        *
Officer for co-defendant Cumberland         *
Pharmaceutical; James D. Aderhold,          *
as an individual and in his official        *
capacity as VP Sales and Marketing          *
for co-defendant Cumberland                 *
Pharmaceutical; J. William Hix, as an       *
individual and in his official capacity     *
as Director, Sales for co-defendant         *
Cumberland Pharmaceutical; Hanft            *
Fride, a Minnesota law firm; Kathleen       *
S. Bray, as an individual and in her        *
official capacity as an attorney for        *
co-defendant Hanft Fride; Nolan             *
Segal, M.D., as an individual and in his    *
official capacity in his affiliation with   *
co-defendants Medical Evaluations,          *
Inc., and Western Orthopaedic Surgery;      *
Western Orthopaedic Surgery, a St.          *
Louis Park based company with whom          *
co-defendant Segal is affiliated;           *
Medical Evaluations, Inc., a St. Louis      *
Park, Minnesota based company with          *




                                            -2-
whom co-defendant Segal is affiliated,    *
                                          *
             Appellees.                   *

                                    ___________

                              Submitted: November 26, 2008
                                 Filed: December 5, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Fariba Parniani appeals the district court’s1 dismissal of her diversity action.
We conclude the district court did not abuse its discretion in denying default judgment
against defendants XL Capital or The Hartford, see Fed. R. Civ. P. 55(a) (default
judgment rule); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th
Cir. 1996) (standard of review), or in not sanctioning defense counsel, see Alternative
Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 37 (1st Cir. 2004). Parniani’s
remaining arguments on appeal present no basis for reversal. Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Patrick J. Schiltz, United Stated District Judge for the District
of Minnesota, adopting in part the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.
                                          -3-